Latimer, Judge
(concurring in the result) :
I concur in the result.
Here the board of review concluded that United States v Grcich, 10 USCMA 495, 28 CMR 61, compelled a holding that the clemency recommendation made by the members of the original court was inconsistent with the sentence. My views concerning that problem may be found in United States v Doherty, 5 USCMA 287, 17 CMR 287, and my dissenting opinions in United States v Kaylor, 10 USCMA 139, 27 CMR 213; United States v Story, 10 USCMA 145, 27 CMR 219; United States v Grcich, supra; and United States v Gebhard, 11 USCMA 765, 29 CMR 581. Obviously, under my concepts, a clemency petition which does no more than suggest that those with authority to do so give consideration to substituting an administrative discharge for the punitive discharge adjudged by the court-martial — a sub*211stitution the court is powerless to effect — is not inconsistent in any wise with the bad-conduct discharge the court-martial imposed.
Aside and apart from our areas of disagreement in the eases I have cited above, however, I am sure a perusal of those decisions will indicate unanimity by the Judges of this Court on certain concepts. And when they are applied in this instance, they lead ineluctably to the conclusion that the board of review erred. First, there can be no doubt here that the members of the original court well understood their complete freedom in the field of punishment and that they need not impose any specific penalty, for the sentence they returned did not provide for confinement or forfeitures. Second, as my associates point out, the clemency petition was initiated by the defense, not the court, and, having been prepared at least two days after trial, the recommendation obviously was neither contemporaneous with imposition of sentence nor even “substantially part of the same event.” Third, the original trial proceedings compel the conclusion that the court-martial members intended to separate the accused from the service. Their subsequent endorsement to accused’s petition was no more than a merciful act affirmatively induced by him and in no way should be construed to weaken their original sentence. Certainly that construction is to be favored, for otherwise members of courts-martial would be faced with the alternative of either closing their ears to post-trial supplications from defense attorneys or invalidating their sentence. Manifestly, mercy, justice, and the decisions of this Court compel a holding that the court-martial, by seeking to aid the accused in accordance with his request made after trial, did not impeach its sentence.
Accordingly, I join in answering the certified question in the negative and reversing the decision of the board of review.